 



Exhibit 10.56
AMENDMENT NUMBER 4 TO MEMBERS AGREEMENT
     THIS AMENDMENT NUMBER 4, dated as of August 1, 2005 (this “Amendment”), to
the Members Agreement, dated as of September 18, 2002, and amended by Amendment
Number 1 thereto as of June 15, 2004, Amendment Number 2 thereto as of July 8,
2004, and Amendment Number 3 thereto as of June 15, 2005 (as amended or
supplemented from time to time as permitted thereby, the “Members Agreement”),
among CF LEASING LTD., a company organized and existing under the laws of
Bermuda (together with its successors and permitted assigns, the “Borrower”), FB
AVIATION & INTERMODAL FINANCE HOLDING B.V. (f/k/a MeesPierson Transport &
Logistics Holding B.V.), a Besloten Vennootschap organized and existing under
the laws of The Netherlands (“FBH”), and CRONOS EQUIPMENT (BERMUDA) LIMITED, a
company organized and existing under the laws of Bermuda (“Cronos”), and joined
by THE CRONOS GROUP, a societe anonyme holding organized and existing under the
laws of Grand Duchy of Luxembourg.
WITNESSETH:
     WHEREAS, the parties previously entered into the Members Agreement; and
     WHEREAS, the parties desire to amend the Members Agreement in order to
modify certain provisions of the Members Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereto agree as follows:
     SECTION 1. Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned in the Members
Agreement.
     SECTION 2. Amendment to the Members Agreement. Effective upon the date
hereof, following the execution and delivery hereof,
     (a) Section 1.1 shall be amended by deleting the term “Commitment
Expiration Date” in its entirety and replacing it with the following:
“Commitment Expiration Date. The earlier to occur of (x) the date on which an
Early Amortization Event occurs and (y) June 14, 2006 (or, in the case of clause
(y), such later date as may be agreed to by all of the Members).”; and
     (b) The Commitment of each Member shall be increased from Twenty Million
Dollars ($20,000,000) to Thirty Million Dollars ($30,000,000). Accordingly,
Exhibit C to the Members Agreement shall be amended by deleting it in its
entirety and replacing it with new Exhibit C attached to this Amendment.
     SECTION 3. Effectiveness of Amendment; Terms of this Amendment.
     (a) This Amendment shall become effective as of August 1, 2005.

1



--------------------------------------------------------------------------------



 



     (b) This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
     (c) On and after the execution and delivery hereof, (i) this Amendment
shall be a part of the Members Agreement, and (ii) each reference in the Members
Agreement to “this Agreement” or “hereof”, “hereunder” or words of like import,
and each reference in any other document to the Members Agreement shall mean and
be a reference to the Members Agreement as amended or modified hereby.
     (d) Except as expressly amended or modified hereby, the Members Agreement
shall remain in full force and effect and is hereby ratified and confirmed by
the parties hereto.
     SECTION 4. Execution in Counterparts. This Amendment may be executed by the
parties hereto in separate counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement.
     SECTION 5. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.
     SECTION 6. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR ANY
TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY HERETO
HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF
ENFORCING THIS AMENDMENT, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE
PARTIES HERETO HEREBY IRREVOCABLY APPOINT AND DESIGNATE CT CORPORATION SYSTEM,
HAVING AN ADDRESS AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND
DULY AUTHORIZED AGENT FOR THE LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH PARTY HERETO AGREES
THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF
SUCH PROCESS ON SUCH

2



--------------------------------------------------------------------------------



 



PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402, EACH PARTY
HERETO SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH AUTHORIZED AGENT
UNTIL THE TERMINATION OF THE MEMBERS AGREEMENT. IF SUCH AGENT SHALL CEASE TO SO
ACT, THE PARTIES HERETO SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH
AGENT AND SHALL PROMPTLY DELIVER TO THE PARTIES HERETO EVIDENCE IN WRITING OF
SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
[Signature page follows.]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Amendment as of the date first written above.

                  CF LEASING LTD.    
 
           
 
  By:   /s/ Dennis J. Tietz
 
Name: Dennis J. Tietz
   
 
      Title: Director    
 
                CRONOS EQUIPMENT (BERMUDA) LIMITED    
 
           
 
  By:   /s/ Peter J. Younger
 
Name: Peter Younger    
 
      Title: Director    
 
                THE CRONOS GROUP    
 
           
 
  By:   /s/ Dennis J. Tietz
 
   
 
      Name: Dennis J. Tietz    
 
      Title: Chief Executive Officer    
 
                FB AVIATION & INTERMODAL FINANCE HOLDING B.V. (f/k/a MeesPierson
Transport & Logistics Holding B.V.)    
 
           
 
  By:   /s/ Zondag

 
Name: Zondag    
 
      Title: Director    
 
           
 
  By:   /s/ J.W. Kumpers
 
Name: J.W. Kumpers    
 
      Title: Director    

4



--------------------------------------------------------------------------------



 



EXHIBIT C
STATED AMOUNTS AND PERCENTAGES
FOR MEMBERS

                 
Name of Member
  Sharing Ratio   Aggregate Commitment
Cronos Equipment (Bermuda) Limited
    50 %   $ 30,000,000  
 
               
FB Aviation & Intermodal Finance Holding B.V.
    50 %   $ 30,000,000  

